Citation Nr: 1409387	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-41 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for degenerative joint disease (DJD) and residuals of arthrotomy, right knee, rated 10 percent disabling until May 18, 2006 and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION


The Veteran served on active duty from February 1969 to February 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from July 2004 and March 2008 rating decisions issued by the Regional Office (RO).  It was most recently remanded by the Board for additional development in July 2013.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

From the date of the initial claim, the Veteran's right knee symptoms most closely approximate moderate knee disability.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no higher, for DJD with residuals of arthrotomy, right knee, since the date of the claim, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran was sent a letter that explained how VA could help him develop his claim in connection with his application for service connection for his right knee disability.  Any notice error at that time was harmless, as service connection was granted. Additionally, VCAA notices addressing the criteria for increased ratings and how VA assigns ratings and effective dates were provided at later times including July 2006.  

The Veteran's claim for a higher initial rating is a downstream issue from his claim for entitlement to service connection for his right knee disability. The RO granted service connection for the Veteran's right knee disability and assigned a rating of 10 percent.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating.  Subsequently, the rating for his right knee was increased to 20 percent.   In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003 (Dec. 2003). In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  Here, an SOC and multiple supplemental statements of the case (SSOCs) were provided to the Veteran and his representative that addressed the propriety of the rating assigned for his right knee disability.  He was given the opportunity to submit additional evidence and argument thereafter.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service records, VA treatment records, and reports of various VA examinations of the Veteran's right knee.  These examinations fully documented the symptoms and functional effects of the right knee disability and are therefore satisfactory for rating purposes.  

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002).  The Board also finds that there was substantial compliance with the Board's remand instructions as they pertain to the right knee.  


Initial Rating

The Veteran contends that the symptoms of his right knee disability are worse than what is encompassed by the intial 10 percent rating in effect until May 18, 2006 and the 20 percent rating in effect thereafter.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the Veteran's right knee disability was rated by the RO pursuant to 38 C.F.R. § 4.71a, diagnostic code 5262, pertaining to impairment of the tibia and fibula.  Under this diagnostic code, a 10 percent rating applies when there is slight knee or ankle disability.  A 20 percent rating applies when the disability is moderate, and a 30 percent rating applies when the disability is marked.  A 40 percent rating applies when there is nonunion with loose motion requiring a brace.  

There are alternative rating criteria pertaining to the knee based on factors such as limitation of motion, subluxation or lateral instability, or impairments of semilunar cartilage.  While the Board has considered these criteria in this case, none of the alternative rating criteria would yield a higher rating since the Veteran does not have a compensable level of limitation of motion, the knee joint is stable, and his symptoms are encompassed by the rating for moderate impairment.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran's VA treatment records show recurrent complaints related to the right knee and treatments including injections for knee pain.

The Veteran's right knee was first examined by VA in June 2004.  Symptoms reported by the Veteran at that time included constant pain with activity, occasional giving way, and an infrequent sensation of the joint giving way or subluxation.  No locking was reported.  The Veteran had an antalgic gait and range of motion of 0 to 125 degrees with pain at the endpoint of flexion.  The right knee was stable.  The Veteran reported that he stopped his activities when he experienced increased knee pain.

The Veteran's right knee was reexamined in February 2007.   At that time he reported pain with walking, prolonged standing, and weather changes.  He claimed frequent giving way but denied locking and catching.  He had moderate relief from over the counter pain medication.  He had varying degrees of acute flares of pain caused by excessive activity and environmental factors.  The Veteran claimed that he was unable to perform any activities during flares until the pain subsided to a manageable level.  He used a knee brace for support and stability.  He claimed that his knee became warm, swollen, and red regularly.  Although he could independently carry out most of his activities of daily living, he sometimes needed his wife to help him with bathing.  Examination of the knee showed no effusion, warmth, or erythema.  Active range of motion was 0 to 105 degrees with mild crepitus with motion; passively, flexion was slightly increased.  The knee was stable.  The Veteran had an antalgic gait in favor of the right knee.

The Veteran's knee was reexamined in December 2011.  At that time, impairments were noted as DJD, arthrotomy, and meniscus repair.  He had full extension and 80 degrees of flexion with pain at 40 degrees.  There was no change after repetition.  Functional losses included limited motion and pain on movement.  There was no tenderness or instability.  Strength was 4/5.  There was no evidence of a history of recurrent patellar subluxation or dislocation.  The meniscus tear and meniscectomy caused frequent episodes of joint pain and DJD.  The Veteran reported that he occasionally used a brace.  His work activities were not affected by his knee problems because he was retired.  

The Veteran's right knee was most recently reexamined in October 2013.  He reported that since the prior examination, it was more painful with standing and walking. Range of motion was 5 degrees of extension to 80 degrees of flexion with pain at 40 degrees.  After repetition, flexion decreased to 70 degrees and there was no change in extension.  Functional limitations included loss of motion, weakness, fatigability, pain, deformity, and interference with standing and weight bearing.  There was no instability, history of subluxation or dislocation, or tenderness.  Residuals of the meniscectomy included pain and arthritis.  Strength was 4/5.  The impact on work was that standing and walking caused knee pain.

SSA records show the Veteran is disabled from DJD and hypertension, with various other disorders noted on the functional capacity assessment.

Giving the benefit of the doubt to the Veteran, his knee disability best approximates moderate knee disability throughout the appeal period.  He reported pain, reduced motion, and an antalgic gait throughout and the evidence does not suggest that the Veteran's symptoms were much better at prior to May 2006.  However, at no time did the Veteran's impairments equate to marked disability of the right knee.  Range of motion was not limited to a compensable level (even with onset of pain considered as the endpoint, limitation of flexion would only be 10 percent disabling) and, although the Veteran reported use of a brace, multiple examinations showed a stable joint.  Strength was only mildly reduced at 4/5 when tested.  The Veteran had an antalgic gait favoring the right but did not need assistive devices.  His knee impairment is not so severe as to be marked.  The Board has also considered whether separate compensable ratings should be awarded under a separate diagnostic code.  However, the Board finds that all of the Veteran's right knee symptoms are contemplated by the 20 percent rating for moderate impairment of the knee joint.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  Symptoms such as pain and decreased motion are within the contemplation of the rating schedule.


ORDER

An initial rating of 20 percent, but no higher, for DJD and residuals of arthrotomy, right knee, is granted.  



REMAND

The Veteran's claim for service connection for a psychiatric disorder, including PTSD, has been the subject of several prior remands.  The Veteran has been diagnosed with PTSD in the past by various health care providers, including in association with his SSA disability application in the 1990s.  More recently, he has been treated for PTSD at a VA Medical Center by a psychiatric nurse practitioner.  The Veteran's nurse practitioner is adamant that the Veteran is totally disabled by PTSD from his Vietnam War experiences.  The Veteran was afforded a VA examination by a psychologist in connection with his claim.  Over the course of her initial report and several addenda, she has been equally insistent that the Veteran does not have PTSD and that his anxiety disorder is not related to service, either on a primary or aggravation basis, and is also not related to his right knee pain.  She noted that during her interview of the Veteran his demeanor was entirely inconsistent with what would be expected from an individual with PTSD, that the accounts he gave of various experiences were very inconsistent, and that he appeared to be fabricating events as he went along.

Under these circumstances, the Board finds that it would be helpful to get a new examination by a provider that has not previously seen the Veteran, in order to shed some light on these very different conclusions. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA psychiatric examination by a psychologist or psychiatrist who has not previously treated or examined the Veteran. The examiner should review the entire claims file in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran has PTSD or any other psychiatric disorder that is related to his military service.  If PTSD is diagnosed the examiner should identify the stressor upon which the diagnosis is based, including whether this was fear of hostile military or terrorist activity.  If a mental disorder other than PTSD is diagnosed, the examiner should also explain the etiology of such disorder and its relationship, or lack thereof, to service.   If the mental disorder is determined to have clearly and unmistakably onset prior to service, the examiner should indicate whether it was made worse by service and to what degree of certainty that conclusion can be made.  Additionally, the examiner should indicate whether it is at least as likely as not that any psychiatric disorder is caused or made permanently worse by the Veteran's service connected right knee disability.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.  This should include a discussion of the prior opinions of record.  If the examiner is unable to provide the requested opinions without resort to undue speculation, then he or she should explain why this is the case.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 
 
Thereafter, if indicated, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


